Citation Nr: 1022504	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  01-04 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
Veteran's right knee retropatellar syndrome, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for the 
Veteran's right knee degenerative joint disease, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability evaluation for the 
Veteran's left knee retropatellar syndrome and patellofemoral 
arthroplasty residuals, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased disability evaluation for the 
Veteran's left knee degenerative joint disease, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1983 to November 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

In November 2002, the Veteran testified at a Travel Board 
hearing before an Acting Veteran's Law Judge.  A transcript 
of that hearing is of record.  

These matters were previously before the Board in April 2004, 
July 2006, and August 2008 and were remanded each time for 
further development.  They have now returned to the Board for 
further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2008, the Board informed the Veteran that the Acting 
Veterans Law Judge who had conducted her November 2002 
hearing was no longer employed by the Board.  She was further 
informed that she had the right to an additional hearing 
before a different Veterans Law Judge in accordance with of 
38 C.F.R. § 20.707.  In August 2008, the Board, which had not 
yet received a response from the Veteran, remanded the 
matters for further development.  Subsequent to such 
development, in May 2010, the Veteran requested a hearing 
before a different Veterans Law Judge. (See VA Form 9, dated 
in May 2010, and Motion to Remand, dated in May 2010).

The Board finds that the Veteran should be afforded a new 
hearing before a different Veterans Law Judge. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge of the Board.  The RO should 
notify the appellant and her 
representative of the date, time, and 
place of the hearing. 

2.  After the hearing is conducted, or if 
the appellant withdraws her hearing 
request, or fails to report for the 
hearing, then in accordance with appellate 
procedures the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


